Citation Nr: 1626225	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  During the appeal, the RO denied a separate claim for entitlement to service connection for a nervous condition in an April 2012 rating decision, and the Veteran appealed this decision and has submitted a timely VA Form 9.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and in light of the claim of entitlement to PTSD being reopened herein, the Board has recharacterized the claim as reflected on the title page.

The issue of entitlement to service connection for PTSD is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision denied service connection for PTSD.

2.  The evidence associated with the claims file subsequent to the November 2006 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2006 decision that denied a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.


II.  New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for service connection for PTSD was initially denied in a January 1998 rating decision.  It was again denied in March 2000 and June 2002 rating decisions. 

A November 2006 rating decision denied service connection for PTSD, based on a finding of no new and material evidence.  The record did not contain a valid diagnosis of PTSD or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the November 2006 rating decision included the Veteran's service treatment records, claim for service connection, and stressor statement.

The pertinent evidence of record that has been received since the unappealed rating decision include VA treatment records and a June 2010 private treatment report addressing delayed onset PTSD. 

The evidence received since the November 2006 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for PTSD is warranted because new and material evidence has been presented.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD and to that extent only, the appeal is granted.



REMAND

The Board finds that additional development is required before the claim on appeal is decided.

Post-service treatment records reflect that the Veteran seeks treatment for a psychiatric disorder, which has been variously diagnosed as anxiety disorder and posttraumatic stress disorder (PTSD) with depressed mood.

In addition, the record reflects that the Veteran failed to appear at a March 2012 VA examination due to transportation issues.  The Board finds that he should receive one final opportunity to appear for examination regarding the psychiatric claim.  He is advised, however, that failure to report for VA examination may result in denial of his claim, as this examination is for the purpose of providing clinical findings necessary to the adjudication of the claim.

The Veteran contends that his current diagnosis of PTSD is related to traumatic experiences in service.  The evidence of record indicates that the Veteran has a current diagnosis of PTSD by history as noted in June 2000 VA treatment records and a diagnosis of delayed on-set PTSD noted in a June 2010 private treatment record.  The Board notes that the November 2009 VA examiner did not diagnose the Veteran with PTSD.  On remand, the examiner should address whether there is any change in diagnosis and the etiology of the psychiatric diagnoses of record. 

On review, there appears to be incomplete VA treatment records.  In May 2012, the Veteran indicated that he received outpatient treatment for PTSD at the San Juan VA Medical Center (VAMC).  The most recent record from the San Juan VAMC indicates that the Veteran was scheduled for four follow-up appointments in the PTSD clinic with the next appointment scheduled for June 22, 2012.  However, there are no follow-up records in the file and it unclear whether VA attempted to obtain any additional records.  The AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the AOJ should ensure that all documents in the Spanish language are translated on remand.

Accordingly, the case is REMANDED for the following action:

1.  Translate all documents which are in Spanish and associate the translations with the record.

2.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file, to specifically include any San Juan VAMC records for the Veteran dated since June 22, 2012.

3.  Contact the Veteran, through his representative, to determine if the Veteran is willing to report for a VA examination.  If he responds in the affirmative, schedule the Veteran for a VA psychiatric examination to address the etiology of any psychiatric disability present or which had been present during the appeal period, to include PTSD.  

The examiner must review the claims file and must note that review in the report.  

Any further indicated tests and studies to include any psychological testing necessary should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should identify all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.  

(b)  If a PTSD diagnosis is deemed appropriate, the examiner should identify the specific stressor events supporting the diagnosis, and should also indicate whether the PTSD diagnosis is based on the fear of hostile military or terrorist activity during service.

(c)  With respect to any psychiatric disorder other than PTSD found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is related to any incident of the Veteran's active service

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


